Citation Nr: 1519608	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right finger disability.

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to service connection for diabetes mellitus.

5.   Entitlement to service connection for insomnia.

6.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from April 1986 to July 1986, and from February 1991 to June 1991, with intervening and subsequent service in the Air National Guard. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In January 2014, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to an initial compensable evaluation for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a back disability, a right finger disability, a respiratory disability, diabetes mellitus, or insomnia, due to his service. 


CONCLUSION OF LAW

A back disability, a right finger disability, a respiratory disability, diabetes mellitus, and insomnia, were not incurred in active service, nor may they be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.6 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a back disability, a right finger disability, a respiratory disability, diabetes mellitus, or insomnia, due to his service.  During his hearing, held in January 2014, the Veteran indicated that he was on "drill status" at the time of a September 2008 back injury.  He testified that he did not currently have a diagnosed respiratory condition.  He argued that his insomnia may involve psychiatric condition.  In written statements, he has argued that he may have one or more of the claimed disabilities due to exposure to asbestos, or radiation.  At the hearing, it was agreed that the record would be held open for 60 days to allow the Veteran to obtain additional evidence in support of his claims.  There is no record to show that any additional evidence was ever submitted.  

To the extent that some of the claims have been characterized differently from the RO's November 2010 rating decision, this was to interpret them broadly to avoid any prejudice to the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a); diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latency period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

In June 2010, the RO issued a memorandum in which it determined that the Veteran's service treatment reports were unavailable, and that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2014).  That same month, the Veteran was advised that no service treatment reports are available.  See 38 C.F.R. § 3.159(e) (2014); duty-to-assist letter, dated in June 2010.  In such cases, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Board notes that there are a few reports dated during the Veteran's first period of active duty that are of record, discussed infra.

Service treatment records, dated in April 1986, show that the Veteran was treated for frequent nosebleed, hyperventilation, and an inability to eat.  The assessment was an Axis I diagnosis of psychological factors affecting physical condition, and military maladjustment with anxiousness.  The Axis III diagnoses were hyperventilation, nosebleeds, and vomiting.  Administrative separation was contemplated, but apparently never instituted.  

The medical evidence of record dated between the Veteran's first and second periods of active duty includes service treatment records associated with National Guard service with the Rhode Island Air National Guard (RIANG).  An April 1987 report notes that the Veteran is in excellent physical condition and that he lifts weights to stay fit.  A May 1988 reports indicates that the Veteran had normal PFTs (pulmonary function test), was issued a disposable respirator, that he required to use personal respiratory protective equipment, and that unprotected exposure could lead to exposure to potentially hazardous exposure to dust, vapor, fumes, mists and gases which could cause potentially irreversible damage to the Veteran's health.  A January 1989 report shows treatment for an avulsion and laceration to the right distal phalanx, index finger, with possible nerve or tendon damage while working with barrels.  

Associated private treatment reports, dated between January and March of 1989, show that the Veteran was treated for a soft tissue injury of the right second finger after he "smashed" it at his job.  His injuries were noted to include a laceration.  Other associated documents show that the Veteran filed a claim for Workers' Compensation based on this injury, and reported that he had cut his finger while handling barrels while working at the Rhode Island Air National Guard.  See e.g., associated forms from the Department of Labor and the Office of Workers' Compensation (OWCP).

The post-second-period of active duty medical evidence includes service treatment records, and private medical reports associated with Air National Guard (ANG) service between 1993 and 2009.  This evidence shows the following:

An ANG examination report, dated in August 1993, shows that the Veteran's spine, lungs and chest, upper extremities, and psychiatric condition were clinically evaluated as normal.  Urinalysis was negative for sugar.  In an associated "report of medical history," the Veteran indicated that his health was good, and that he did not have a history of swollen or painful joints, "ear, nose or throat trouble," sinusitis, hay fever, shortness of breath, asthma, chronic cough, sugar in his urine, "arthritis, rheumatism or bursitis," recurrent back pain, frequent trouble sleeping, nervous trouble of any sort, or depression or excessive worry, providing factual evidence against his own claims.  The Veteran indicated that his usual occupation was aircraft structural technician.

In September 1994, the Veteran slipped on a soapy floor while at work, sustaining pulled muscles in his lower back.  

Private PFT studies, dated in 1995, February 1998, and March 2000, were normal.  

A June 1996 annual medical certificate shows that the Veteran indicated that he did not currently have any medical problems, and that he was not currently taking any medications.  

Private treatment reports, dated in September 1997, show treatment for lower back strain, in what was indicated was a work-related injury. 

A September 1998 ANG examination report was identical to the aforementioned August 1993 ANG examination report in all relevant aspects.

A February 1999 medical questionnaire shows that the Veteran indicated that he used a respirator at his job in aircraft structural repair, and that he did not have a history of pulmonary or lung symptoms, diabetes, allergic reactions that interfered with breathing, shortness of breath, coughing, wheezing, chest pain, or back pain.  He indicated that he had a history of a back injury 21/2 years before, with no current sequelae.  

A May 1999 annual medical certificate shows that the Veteran reported having received treatment that year for sinus and allergy problems, for which he was taking three prescriptions.  

Private treatment reports, dated between 2003 and 2004, show that the Veteran was involved in a motor vehicle accident (MVA) in November 2003, for which he received ongoing treatment.  His past medical history did not note any relevant symptoms or disorders; he was noted to smoke three to four cigarettes per day.  A December 2003 MRI (magnetic resonance imaging) study revealed a disc protrusion at L5-S1.  A private June 2004 report states that the Veteran has ongoing symptoms in his right lower back that traversed his right lower extremity, and that there was no history of these symptoms prior to November 2003.  The diagnosis was right lateral disc protrusion at L5-S1 level abutting the right S1 nerve root producing persisting post-traumatic right S1 radiculitis, lumbosacral spine pain, range of motion restriction, and myospasm.  See June 2004 report from R.L.C., M.D.

In May 2007, the Veteran was noted to need a workup for possible diabetes.  A June 2007 report states that the Veteran has elevated blood sugar.  A September 2007 report notes borderline diabetes.  As of 2008, the Veteran was repeatedly noted to have type 2 diabetes mellitus, with a number of associated notations of obesity and back pain.   

In September 2008, the Veteran sustained a back injury, characterized as "back pain, twisting motion," while at work.  An MRI for the back, performed that same month, notes a moderate-sized broad-based left lateral disc protrusion at L3-L4 abutting the exiting left L3 nerve root, and a small, broad-based right paracentral/lateral disc protrusion at L5-S1 mildly impressing upon the right S1 nerve root sleeve.  

VA progress notes, dated in February 2010, contains diagnoses and assessments that included depression, and an adjustment disorder with mixed anxiety and depressed mood.  

The Board finds that the claims must be denied.  At the outset, the Board notes that the Veteran has not specifically asserted that he sustained or incurred any of the claimed disabilities (other than insomnia and a back disability) during either of his two periods of active duty, or during any period of active duty for training or inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  

With regard to the claim for a back disability, the Veteran asserted during his hearing that he was on "drill status" when he hurt his back in September 2008.  However, his personnel records do not show this, nor is there a line of duty determination of record.  

Overall, very generally, the Board further notes that the Veteran appears to treat his period of time working for the Rhode Island Air National Guard, between March 1986 and July 2009, as if it were one long period of active duty.  See e.g., Veteran's letters (two), received in March 2010.  In his original claim, received in January 2010, the Veteran indicated that he sustained diabetes mellitus in 2007, a back injury in 2003, a right index finger disability in 1989, and a respiratory disability ("difficulty breathing") in 1989.  See Veteran's claim (VA Form 21-526), received in January 2010; see also transcript of Veteran's hearing, held in January 2014.  

With regard to the claim for a respiratory disability, the Veteran is not shown to currently have this disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A claimant's reports of respiratory symptoms or difficulty sleeping, without more, are not generally sufficient to show the existence of a compensable disability, without which a claim for service connection may not be granted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  To the extent that a May 1999 annual medical certificate shows that the Veteran reported having received treatment that year for sinus and allergy problems, for which he was taking three prescriptions, this was well prior to the filing of his claim in March 2010.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the  requirement of the existence of a current disability is  satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted  service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

To the extent that the Veteran has asserted that he was exposed to asbestos, even assuming arguendo exposure to asbestos during active duty service is shown, the Veteran is not shown to have been diagnosed with asbestosis, and there is no competent evidence showing that a currently diagnosed respiratory disability is related to exposure to asbestos during service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the claim for a right index finger disability, the Veteran is shown to have incurred right index finger injuries in an on-the-job accident in January 1989.  There is no competent evidence showing or indicating that this condition is related to the Veteran's service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the claims for diabetes mellitus, a back disability, and insomnia, the Board first notes that the evidence does not indicate that the Veteran's treatment for frequent nosebleed, hyperventilation, and an inability to eat, in April 1986, while on active duty, resulted in any relevant disability, or ongoing symptomatology.  To the extent the Veteran asserted during his January 2014 hearing that his insomnia may be related to a psychiatric condition, an acquired psychiatric disorder is not shown until 2010, which is about 19 years after separation from service.  There is no diagnosis of insomnia of record, and there is no evidence of record indicating that there is a relationship between a currently demonstrated acquired psychiatric disorder and insomnia.  

In this regard, an August 1993 ANG examination report, and an associated "report of medical history," show that no relevant history of symptoms was noted, and that no relevant diagnosed disorders were found.  This indicates that none of the claimed disorders were incurred during either of the Veteran's two periods of active duty.  The Veteran is shown to have sustained at least three back injuries at his job (in 1994, 1997, and 2008) following his second period of active duty, as well as a back injury in a November 2003 MVA, providing only more factual evidence against this claim. 

The earliest evidence of diabetes mellitus is dated in 2007, which was about 16 years following separation from the Veteran's second period of active duty.  There is no competent evidence showing or indicating that any of the claimed conditions is related to the Veteran's service.  There is no evidence to show that diabetes mellitus, or arthritis of the back, was manifest to a compensable degree within one year of separation from active duty service.  See 38 C.F.R. §§ 3.307, 3.309.  

Finally, to the extent that the Veteran has asserted that he may have been exposed to radiation during service, the Veteran is not shown to have qualifying service in a "radiation-risk activity," see 38 C.F.R. § 3.309(d)(3).  In any event, none of the claimed disabilities is among the diseases that warrant presumptive service connection for radiation-exposed veterans, see 38 C.F.R. § 3.309(d), and none of the claimed conditions is shown to involve a radiogenic disease, see 38 C.F.R. § 3.311(b)(2), and the Veteran has not submitted any medical evidence which links any of the claimed disabilities to exposure to non-ionizing or ionizing radiation, nor is there any competent evidence of record to show an etiological relationship.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

With regard to the lay contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issues on appeal are based on the contentions that a back disability, a right finger disability, a respiratory disability, diabetes mellitus, or insomnia, were caused by service.  To the extent that the Veteran claims a right index finger disability, he has reported that this was incurred in 1989 (i.e., after his second period of active duty).  For all other claims, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical records have been discussed.  The Board has determined that the claimed disabilities are not related to the Veteran's service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the claimed disabilities were caused by service.  Both service records and, most importantly, post-service medical records provide particularly negative evidence against these claims. 

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in February 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.

The VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claims.  In this regard, the Veteran's service treatment reports are not of record.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 622 (1992).  The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  In a memorandum, dated in June 2010, the RO determined that the Veteran's service treatment reports are not available, that all efforts to obtain them had been exhausted, and that any further attempts would be futile.  That same month, the RO notified the Veteran of its determination, and requested that the Veteran submit any service treatment reports in his possession.  In January 2014, and in March 2014, the Veteran requested 30 and 45-day extensions, respectively, so that he could submit additional evidence in support of his claims.  There is no record to show that any additional evidence was ever received.  

Importantly, the Veteran has not specifically asserted that he had any relevant treatment for any of the claimed disabilities during either period of active duty service, and he has reported that all disabilities other than insomnia and a right index finger disability began after his second period of active duty.  

Accordingly, the RO satisfied its duty to assist the appellant by obtaining the Veteran's available service, service medical, and VA and non-VA treatment records.  Therefore, the Board finds that the RO has satisfied its duty to assist under Cuevas. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and service treatment records associated with ANG service.  The Veteran has not been afforded a VA examination, and etiological opinions have not been obtained.  Although there are no service medical records available, other than April 1986 reports, the Veteran has not asserted that he received any relevant treatment during either period of active duty service, other than in April 1986.  The Board has determined that a respiratory disability is not currently shown, that there was a right index finger injury in 1989 (between the Veteran's first and second periods of active duty), and that the Veteran sustained at least four back injuries following his second period of active duty.  The earliest medical evidence of diabetes mellitus is dated at least 16 years after separation from the Veteran's second period of active duty service.  There is no competent and probative evidence to show that the Veteran has any of the claimed condition that is related to his service on any basis.  Given the foregoing, the Board finds that a remand for an examination and/or an opinion is not warranted.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Simply stated, the Board finds that the post-service medical record provides highly probative evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

In January 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2014 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the claimed etiology of all of the Veteran's disabilities that are currently on appeal.  The testimony did not reflect that there were any outstanding medical records available that would support his claims that has not been obtained, or been found to be unavailable.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Service connection for a back disability, a right finger disability, a respiratory disability, diabetes mellitus, and insomnia, is denied.


REMAND

In a November 2010 rating action, the RO granted service connection for bilateral hearing loss, and assigned a noncompensable (0 percent) rating.  In December 2010, the Veteran's representative filed a timely notice of disagreement with the noncompensable evaluation.  However, the Veteran was never provided with a statement of the case as to this matter.  Because a timely NOD was filed to the November 2010 rating decision, the RO must now provide the Veteran with a statement of the case on the issue of entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided an SOC on the issue of entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  The Veteran should be advised that he may perfect his appeal of this issue by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


